The opinion of the Court was delivered by
Tilghman C. J.
The relators were employed by the late commissioners of the county of Philadelphia, to do sundry works in the repair of the state-house. Part of this work was done in the rooms occupied by the Supreme and District Courts, and the rest, about other parts of the building. There is no question but the work has been honestly done. But the auditors of the county of Philadelphia entertain doubts wheJ 1 ther the county is properly chargeable with these repairs, For the understanding of the matter, it will be necessary to state how the repairs came to be made. The state-house for-r • , merly belonged to the Commonwealth, and, by permission of the Governor, the Supreme Court, and the District Court were held in two of the lower rooms. By the act of 13th March, 1815, the county commissioners were authorised, and directed to take charge of the whole building, and let it on rent, giving a preference of the upper part, with the use, in common, of the entry and staircase, to the prpprietor of the Museum, at the rate of 400 dollars a year. The commissioners were authorised to lay out the rents in repairs and improvements of the house, provided that the expenses should not exceed the amount of the rents. It was also provided that nothing in the act should be construed in any wise to prevent > the Judges of the Supreme and District Courts from holding their several Courts in the state-house as they had theretofore *552done. It was found, on examination, that the building was very much out of repair, and that, in order to make the court rooms safe and convenient, it would be necessary to repair 7 j i other parts of the house. Repairs were accordingly made, to an amount far exceeding the rents, and afterwards the state-k°use ^e adjacent vacant square, was sold by the Com-. monwealth to the corporation of the city of Philadelphia. The proviso, in the act of March, 1815, protected the Commonwealth from any expense in repairs beyond the amount of the rents, and that, I take it, was the sole intent of the proviso ; for it never could have been intended to prevent such expenses as the county might be willing to incur for the accommodations of the Court of Justice. The county must provide for its Courts, and-the commissioners are the organ through which it acts. They are chosen by the people of the county. They are the representatives of the people of the county, and. those persons'who undertake, at their request, to do any Work, or furnish materials for work, concerning objects within the' charge of the commissioners, trust to the faith of the county, and have a right to look to the county treasury for payment. If, indeed, the commissioners should employ people in works on their own private accounts, or works notoriously out of the sphere of their public duty, the county would not be answerable. But this was not the case with the relators. Their work was directly within the Court-rooms, or other parts of the building which bore some relation to those rooms ; and when the commissioners directed them where to make the repairs, they were not to scrutinize whether the work could or could not by any possibility be of service to the Courts. The sale of the state-house to the city makes no difference as to the claim of the relators. The Courts still occupy the same rooms : and,. although the property is in the city, yet it is not to be conceived that in the contract to be made between the corporation and the commissioners, for the accommodation of the Courts, regard should not be had to the expenses incurred in repairs. It will b.e much 'cheaper for the county to rent these rooms than to erect new buildings for the Courts. So that the expenses will not be thrown away. I- am supposing now, that the title is completely in the city, merely in order to express my opinion, that, at all events, the relators should be paid from the county treasury. But it will be understood, that if the county *553has any claim to the court-rooms, by virtue of any act of assembly, or otherwise, it is a question which I have never considered, and, therefore, intimate no manner of opinion ©n it.
On the whole, I.am of opinion that the commissioners have not shewn good cause against the mandamus, and, therefore, the rule, should be made absolute.
Rule absolute.